Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 and 20-32 are pending, claims 1-15, 17-19 and 33 having been cancelled.  Applicant’s response filed May 10, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The rejection of claims 16-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, is withdrawn based on Applicant’s amendments to the claims.
The rejection of claims 31-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn based on Applicant’s amendments to the claims.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent App. Pub. No. 2015/0305592 to Pers et al.
Pers is discussed in the previous Office Action dated March 15, 2022, which is hereby incorporated in full.  Pers discloses that the switching state of the third spray device is determined by comparing the overall pump current to a threshold value when the third spray device is activated and when the third spray device is not activated.  The cited prior art does not disclose that the current switching state of the third spray device is determined by detecting a first pump current when the first hydraulic arrangement is supplied with washing liquor, separately detecting a second pump current when the second hydraulic arrangement is supplied with washing liquid, and determining a delta value as a difference between the first pump current and the second pump current, the control device further configured to compare the delta value with a predefined threshold value.  Applicant’s Specification discloses the benefits of said separate detection of the first and second pump currents including to exclude error sources, such as sluggishness of the pump device (see Published Application paragraph [0070]).
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 16 and 20-32 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714